DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 26, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2011/0303232).
Claim 1. Williams discloses an oral tobacco pouch product 10 which includes a pouch wrapper 12 comprising an outer web 20 that is formed of a permeable or semi-permeable material, such that saliva can pass through the outer web 20 to the interior of 
Claim 2. Williams discloses that the longitudinal seal 70 (vertical seal) is a fin seal and thus does not form part of the interior surface of the pouch cavity ([0042]; Figures 1 and 4).
Claim 3. Williams discloses that the pouch is formed from a single piece of web 20 which is folded about the feed tube 85 to form a pouch ([0042]; Figure 7).
Claims 4, 5, and 6. Williams discloses that the oral tobacco pouch product 10 is 10 mm to about 20 mm in width, about 20 mm to about 40 mm in length, and about 5 mm to about 20 mm thick ([0038]).
Claim 26. Williams discloses that the pouch contains tobacco material (water-soluble granular contents) which may be provided in any suitable form, including shreds and/or particles of tobacco lamina, processed tobacco materials, such as volume expanded or puffed tobacco, or ground tobacco (powdered) ([0032]).  
Claim 32. Williams discloses an oral tobacco pouch product 10 which includes a pouch wrapper 12 comprising an outer web 20 that is formed of a permeable or semi-permeable material, such that saliva can pass through the outer web 20 to the interior of the pouch product 10, and the flavors and juices from the filling material contained within the interior of the pouch product 10 can be drawn out of the pouch during use. A longitudinal integrated fin and lap seal 70 (vertical seal) can be formed along edges of the pouch wrapper 12 to contain the filling material. Exemplary tobacco materials can be made of cut or ground tobacco and can include flavorants, additives and/or humectants. The tobacco material may be provided in any suitable form, including shreds and/or particles of tobacco lamina, processed tobacco materials, such as volume expanded or puffed tobacco, or ground tobacco.  Pouch forming operations can .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232).
Claim 7. Williams discloses that the oral tobacco pouch product 10 is 10 mm to about 20 mm in width, about 20 mm to about 40 mm in length, and about 5 mm to about 20 mm thick ([0038]). While Williams teaches a width and length smaller than the length and width ranges claimed, it would have been obvious to one of ordinary skill in the art at the time of filing that the dimensions of the pouch may differ as long as the pouch is still capable of fitting inside the mouth between a user’s cheek and gum. Furthermore, it has been held that changes in relative dimensions of a device do not patentably distinguish an invention from prior art when the device having the claimed relative dimensions would not perform differently than the prior art device (MPEP §2144.04(IV)(A)).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Onno (CA 2701869).
Claim 27. Williams discloses the oral sachet of claim 1 but does not explicitly disclose that the granular contents have a maximum particle size of around 6730 microns.

Onno teaches that moist snuff is commonly prepared by sorting ground tobacco into small, medium, and large particle fractions. The desired ratios of particle sizes and tobacco fractions are selected depending on the desired flavor, nicotine delivery, and other characteristics (Page 4, lines 1-14). It would have been obvious to one of ordinary skill in the art before the effective filing date that the granular contents are selected to have a particle size between 0.1-10mm depending on the desired flavor, nicotine delivery, and other characteristics as taught by Onno (Page 4, lines 1-14). Since the range “0.1-10 mm” overlaps the claimed range having “a maximum particle size of around 6730 microns” (6730 microns = 6.73 mm), a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Kawata et al. (US 2014/0020692).
Claim 28. Williams discloses the oral sachet of claim 1 but does not explicitly disclose that the granular contents have a maximum particle size in a range of 37 to 6730 microns. 
Kawata et al. discloses an oral tobacco raw material wherein the tobacco particles include particles obtained by crushing laminas and stems, respectively, which 
Kawata et al. discloses that with particles having a small particle size, rather than particles having a large particle size, the fitness in a mouth is good and the feeling of use is improved during the use of oral tobacco including the particles disclosed ([0050]). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date that the granular contents have a maximum particle size of 600 microns for improved mouth feel as taught by Kawata et al.
Claims 29, 30, and 31. Williams discloses the oral sachet of claim 1 but does not explicitly disclose that the granular contents have a maximum particle between around 117 microns and 595 microns, between around 210 microns and 500 microns, or between around 250 microns and 400 microns.
Kawata et al. discloses an oral tobacco raw material wherein the tobacco particles include particles obtained by crushing laminas and stems, respectively, which are obtained by subjecting tobacco leaves to processing such as severing. As their particle sizes, the lamina is preferably one that has passed through a 1.2 mm mesh, more preferably one that has passed through a 1.0 mm mesh. On the other hand, in the stems, the particle size is preferably one that has passed through a 0.8 mm mesh, more 
Kawata et al. discloses that with particles having a small particle size, rather than particles having a large particle size, the fitness in a mouth is good and the feeling of use is improved during the use of oral tobacco including the particles disclosed ([0050]). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date that the granular contents have a particle size of less than 600 microns for improved mouth feel as taught by Kawata et al. Since the range “less than 600 microns” overlaps the claimed ranges of “between around 117 microns and 595 microns”, “between around 210 microns and 500 microns”, or “between around 250 microns and 400 microns”, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Response to Arguments
	Applicant’s arguments filed 12/11/20 concern claim amendments that are addressed in the rejections above.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747       



/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747